10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Shanny J. Lee, Calif. Bar No. 213599
LAW OFFICES OF HARRY J. BINDER
AND CHARLES E. BINDER, P.C.

485 Madison Avenue, Suite 501

New York, NY 10022

(212)-677-6801

Fax (646)-273-2196
Fedcourt@binderlawfirm.com

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

VERONICA DOMINGUEZ, ) No.: 2:16-CV-09320-GW-SS
)
Plaintiff, )

) PROPOSED ORDER AWARDING
v. ) ATTORNEY FEES UNDER THE

) EQUAL ACCESS TO JUSTICE
COMMISSIONER OF THE SOCIAL |)
SECURITY ADMINISTRATION, )
)
)
)

ACT, PURSUANT TO 28 U.S.C.

§ 2412(d), AND COSTS, PURSUANT
TO 28 U.S.C. § 1920

Defendant.

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
be awarded attorney fees under the EAJA in the amount of SEVEN THOUSAND
DOLLARS ($7,000.00), and costs under 28 U.S.C. § 1920, in the amount of
FOUR HUNDRED DOLLARS ($400.00), subject to the terms of the above-

referenced Stipulation.

Dated: December 17, 2019 Sern K, 45i-——
George H. Wu
United States District Judge

 

 
